Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Pat. App. No. 15/690,468, 
filed August 30, 2017, now U.S. Pat. No. 10,743,903.

Status of Claims
Claims 21-40 are pending and under examination.

Allowable Subject Matter
Claims 21-40 allowed.
Young et al. (US 2005/0216045), which is the closest prior art, discloses an ultrasonic surgical instrument (Figs. 1-2) comprising:
(a)    a body (“handset casing 11” as shown in Fig. 2. [0065]: “FIG. 2 shows a part of the handset of the tool, together with proximal portions of the outer tube 7 and the carrier tube 3. The mounting block 8 is mounted, permanently or removably, to a handset casing 11”);
(b)    an ultrasonic transducer configured to be supported by the body ([0058]: “The waveguide 1 defines a longitudinal axis of the tool, as shown by dotted line 2-2. A proximal end 1a of the waveguide 1 is mounted to an ultrasonic vibration generator (not shown)”);
(c)    a waveguide 1 extending distally from the ultrasonic transducer and terminating at an ultrasonic blade 1b (Fig. 1), wherein the ultrasonic transducer is configured to drive the waveguide and the ultrasonic blade with ultrasonic energy;
(d)    a first shaft tube 7 extending distally from the body 11 and defining a shaft axis (“2-2” as shown in Fig. 1);
(e)    a first shaft alignment member coupled to the body (“stud”. [0065]: “In this particular embodiment of the tool, the turning element 4 is provided with a part helical slot 12 in its cylindrical wall, which is adapted to receive a driving stud (not shown) mounted to a trigger mechanism (not shown) which extends out of the casing 11 through an aperture 13 provided therefor”); and
(f)    a removable assembly 3 and 4 selectively coupleable with the body 11 ([0064: “In a preferred embodiment of the tool, the carrier tube 3 and the outer tube 7 are detachable from the handset of the tool. The carrier tube 3 and the jaw member 6 that it carries may then be withdrawn in a distal direction from the outer tube 7, so that each may be cleaned and sterilised separately before re-use, or alternatively so that either or both may be disposed of and replaced with a fresh equivalent.”), wherein the removable assembly comprises:
(i)    a second shaft tube 3 configured to extend longitudinally with the first shaft tube 7 when the removable assembly is coupled with the body (handset casing 11), and
(ii)    a second shaft alignment member (helical slot 12) coupled to the second shaft tube 3, wherein the first and second shaft alignment members are configured to engage one another and guide relative rotation between the first shaft tube 7 and second shaft tube 3 to thereby orient the first and second shaft tubes in rotational alignment with one another when the removable assembly is coupled to the body (examiner notes that the limitation of “rotational alignment” is not further defined, thus, “rotational alignment” has been interpreted as the first shaft tube and second shaft tube are rotated in unison or rotate with respect to each other. Examiner notes that when the stud is located in the helical slot 12, first shaft 7 and second shaft tube 3 are in rotational alignment with respect with each other between the distal end and proximal end of the helical slot 12).
Young further discloses wherein one of the first shaft alignment member (stud) or second shaft alignment member (slot 12) includes a protrusion (stud), wherein the other of the first or second shaft alignment members includes a slot 12 configured to receive the protrusion, wherein the slot is configured to guide the protrusion along a path that extends circumferentially about the shaft axis.
There is no art of record alone or in combination that teaches of an ultrasonic surgical device that includes the combination of recited limitations in claims 21, 36 and 39. 
As to claim 21, the art of record alone or in combination did not teach the recited limitations of a removable clamp assembly selectively coupleable with the body, wherein the removable clamp assembly comprises: a second shaft tube configured to extend longitudinally with the first shaft tube when the removable clamp assembly is coupled with the body, and an alignment plug coupled to a proximal end of the second shaft tube; and an alignment tube coupled to the body, wherein the alignment tube is configured to receive the alignment plug, wherein the first and second shaft tubes are selectively rotatable relative to one another about the shaft axis through a predefined range of angular motion between an assembly state and an operational state, wherein in the assembly state the clamp arm and the primary blade treatment surface are rotationally offset from one another, wherein in the operational state the clamp arm and the primary blade treatment surface are rotationally aligned with one another, wherein the alignment plug is configured to rotate relative to the alignment tube through the predefined range of angular motion between a first plug position in the assembly state and the alignment plug is prevented from translating with the alignment tube relative to the body, and a second plug position in the operational state and the alignment plug is permitted to translate with the alignment tube relative to the body to thereby actuate the clamp arm.
As to claim 36, the art of record alone or in combination did not teach the recited limitations of an alignment tube coupled to the body; and a removable clamp assembly selectively coupleable with the body, wherein the removable clamp assembly comprises: a second shaft tube configured to extend longitudinally with the first shaft tube when the removable clamp assembly is coupled with the body, and an alignment plug coupled to the second shaft tube, wherein the alignment tube and the alignment plug are configured to engage one another and guide relative rotation between the first and second shaft tubes to thereby orient the first and second shaft tubes in rotational alignment with one another when the removable clamp assembly is coupled to the body.
As to claim 39, the art of record alone or in combination did not teach the recited limitations a shaft; a clamp arm coupled to the distal end of the shaft, wherein the clamp arm is configured to clamp tissue against the primary blade treatment surface, a first alignment member coupled to the body; and a second alignment member coupled to the shaft, wherein the shaft and the waveguide are selectively rotatable relative to one another about the shaft axis through a predefined range of angular motion between an assembly state and an operational state, wherein the first and second alignment members are configured to engage one another to guide relative rotation between the shaft and the waveguide through the predefined range of angular motion, wherein the first alignment member comprises an alignment tube coupled to the body, wherein the second alignment member comprises an alignment plug coupled to a proximal end of the shaft, wherein the alignment tube is configured to receive the alignment plug, wherein the alignment plug is configured to rotate relative to the alignment tube through the predefined range of angular motion for transitioning between the assembly state and the operational state, wherein the alignment plug is rotatable relative to the alignment tube between a first plug position in the assembly state and the alignment plug is prevented from translating with the alignment tube relative to the body, and a second plug position in the operational state and the alignment plug is permitted to translate with the alignment tube relative to the body to thereby actuate the clamp arm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771